 


109 HRES 591 IH: Raising a question of the privileges of the House.
U.S. House of Representatives
2005-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 591 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2005 
Ms. Pelosi submitted the following resolution; which was laid on the table 
 
RESOLUTION 
Raising a question of the privileges of the House. 
 
Whereas the recurring practice of improperly holding votes open for the sole purpose of overturning the will of the majority, including bullying and threatening Members to vote against their conscience, has occurred eight times since 2003, and three times in the 109th Congress alone; 
Whereas on November 22, 2003, the Republican Leadership held open the vote on H.R. 1, the Prescription Drug Conference Report, for nearly three hours, the longest period of time in the history of electronic voting in the U.S. House of Representatives; 
Whereas the normal period of time for a recorded vote is 15 minutes, and the Speaker of the House has reiterated that policy on Opening Day of each Congress by saying, The Chair announced, and then strictly enforced, a policy of closing electronic votes as soon as possible after the guaranteed period of 15 minutes; 
Whereas the sole purpose of holding the Prescription Drug vote open was to undermine the will of the House, and reverse the position that a majority of the House of Representatives had taken during the entire vote; 
Whereas it was widely reported in the press that former Representative Nick Smith (R–MI) was bribed on the House floor, and the incident was described in Robert Novak’s column in the Chicago Sun-Times, November 27, 2003: Nick Smith was told business interests would give his son $100,000 in return for his father’s vote. When he still declined, fellow Republican House members told him they would make sure Brad Smith never came to Congress. After (Rep.) Nick Smith voted no and the bill passed, (Rep.) Duke Cunningham of California and other Republicans taunted him that his son was dead meat; 
Whereas the cost of the Prescription Drug bill was a critical factor in determining the votes of many Members of Congress and Richard S. Foster, the chief actuary for the Centers of Medicare and Medicaid Services, conducted numerous estimates indicating the cost to be much higher, including a June 11, 2003 analysis of a similar plan in the Senate which would have cost $551 billion over ten years and Members were not made aware of this; 
Whereas the Congressional Budget Office (CBO) estimated the cost of the Republican Prescription Drug bill to be $395 billion over ten years and yet, just two months after the vote in Congress, Joshua Bolten, Director of the Office of Management and Budget, disclosed that the Administration’s estimate of the cost was actually $534 billion; 
Whereas Representative Bill Thomas, the Chairman of the Ways and Means Committee and a key negotiator on the bill, told HHS Secretary Thompson on February 10, 2004 in a hearing before the Ways and Means Committee, I know some people were surprised that your (HHS) number was higher. I personally was not … (Hearing Transcript, February 10, 2004); 
Whereas Representative Nancy Johnson, the Chairman of the Ways and Means Health Subcommittee and a key negotiator on the bill, said she knew of the higher estimates and stated, Absolutely, we knew about these numbers. (The New York Times, March 18, 2004); 
Whereas the Republican Leadership and the committees of jurisdiction chose to ignore the warnings of higher cost estimates and intentionally misled Members of the House for the sole purpose of winning passage of an extremely controversial bill; 
Whereas in a clear conflict of interest the Chairman of the Energy and Commerce Committee, former Representative Billy Tauzin (R–LA), was actively engaged in a job search with the pharmaceutical industry at the same time that he was a key negotiator on major provisions in the bill, and after its passage, he subsequently left Congress to take a highly-paid executive position with the head of the pharmaceutical lobby, and is reportedly making many times his congressional salary; 
Whereas the Republican Leadership’s submissiveness to the influence of corporate interests, and their illegitimate efforts to overturn the will of the House to pass flawed legislation like the Prescription Drug bill, which was written to meet the needs of drug companies, call into question the legitimacy of the laws they enact and the agenda they pursue; and 
Whereas the culture of corruption has so permeated the Republican Leadership that they will violate their own Rules and the customs and decorum of the House to win votes on the floor of the House of Representatives: Now, therefore, be it  
 
That the House denounces the culture of corruption exhibited by the Republican Leadership, denounces the ongoing resort to illegitimate actions taken to pass legislation like the Prescription Drug bill under false pretenses, rejects the practice of improperly holding votes open beyond a reasonable period of time for the sole purpose of circumventing the will of the House, and directs the Speaker to take such steps as necessary to prevent any further abuse. 
 
